                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PAUL A. WESNER,

                  Petitioner,                              8:19CV391

      vs.
                                                       MEMORANDUM
MICHELE WELHELM, Warden,                                AND ORDER
Nebraska State Penitentiary; SCOTT
FRAKES, Director, Nebraska
Department of Correctional Services; and
DOUGLAS J. PETERSON, Attorney
General for the State of Nebraska;

                  Respondents.


       This matter is before the court on Petitioner’s Motion for Leave to Proceed
in Forma Pauperis (“IFP”). (Filing No. 2.) Habeas corpus cases attacking the
legality of a person’s confinement require the payment of a $5.00 fee. 28 U.S.C. §
1914(a). The court has reviewed the application to proceed IFP pursuant to 28
U.S.C. § 1915(a)(1)-(2). Petitioner’s trust account information shows that
Petitioner’s account contained an average monthly balance of $100 or more for the
six-month period immediately preceding the filing of the petition. (Filing No. 3.)
Thus, the court concludes that Petitioner must be required to pay the $5.00 filing
fee because he has the financial ability to do so. See 28 U.S.C. § 1915(a). No
further review of this case will take place until the fee is paid.

      IT IS THEREFORE ORDERED that:

      1.    Petitioner’s request to proceed IFP (filing no. 2) is denied.
      2.     Petitioner must pay the $5.00 filing fee within 30 days. Petitioner is
warned that if the fee is not paid as required, the court may dismiss this case
without further notice.

       3.     The clerk of the court is directed to set a pro se case management
deadline in this case using the following text: October 15, 2019: deadline for
Petitioner to pay $5.00 filing fee.

        4.    No further review of this case will take place until the filing fee is
paid.

        Dated this 13th day of September, 2019.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge
